Fourth Court of Appeals
                               San Antonio, Texas
                                      May 15, 2019

                                   No. 04-19-00032-CR

                              Jemadari Chinua WILLIAMS,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR6613
                     Honorable Kevin M. O’Connell, Judge Presiding

                                         ORDER

      This appeal is DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on May 15, 2019.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of May, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court